


Exhibit 10.17.1




HOU:3527317.7
Executed Version
HOU:3527317.7
FIRST AMENDMENT TO CREDIT AGREEMENT
AND LIMITED WAIVER
This FIRST AMENDMENT TO CREDIT Agreement AND LIMITED WAIVER (this “Amendment”),
effective as of the 24th day of February, 2015 (the “Effective Date”), is
entered into by and among magnum hunter resources corporation, a Delaware
corporation (the “Borrower”), the guarantors party hereto (the “Guarantors”),
the Lenders (as hereinafter defined) party hereto and BANK OF MONTREAL, as
administrative agent for the Lenders (the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Fourth Amended and Restated
Credit Agreement dated as of October 22, 2014 (the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders waive compliance with
Section 9.01(a) of the Credit Agreement for the fiscal quarter ended December
31, 2014; and
WHEREAS, said parties are willing to so consent subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.


2.Amendments to Credit Agreement.


(a)
Amendments to Section 1.02.



(i)Section 1.02 of the Credit Agreement is hereby amended to add the following
new definitions in proper alphabetical order:


“Adjusted Period” means the period commencing on the First Amendment Effective
Date and ending on the earlier of (a) the date on which the Borrower delivers
(i) a certificate pursuant to Section 8.01(c), demonstrating a Current Ratio of
at least 1.0 to 1.0 and compliance with Section 9.01(b) and Section 9.01(c), in
each case, for the fiscal quarter pursuant to which such certificate is
delivered and (ii) the financial statements for such fiscal quarter as required
by Section 8.01(a) or Section 8.01(b), as applicable, or (b) the date on which
the Borrower delivers a Pro Forma Compliance Certificate.




--------------------------------------------------------------------------------




“Current Ratio” has the meaning assigned such term in Section 9.01(a).
“First Amendment Effective Date” means February 24, 2015.
“Liquidity Event” means any event or events resulting in (a) an increase in
Liquidity of at least $36,000,000 as a result of an arm’s length transaction
with a Person not an Affiliate of the Borrower or (b) the receipt by the
Borrower or any Restricted Subsidiary of aggregate net cash proceeds of at least
$73,000,000 as a result of one or more arm’s length transactions with either (i)
Persons who are not Affiliates of the Borrower or (ii) Unrestricted
Subsidiaries.
“Pricing Increase Date” means (a) March 31, 2015, if a Liquidity Event described
in clause (a) of the definition thereof has not occurred prior to such date or
(b) April 30, 2015, if a Liquidity Event described in clause (b) of the
definition thereof has not occurred prior to such date.
“Pro Forma Compliance Certificate” means a certificate of a Financial Officer in
form and substance reasonably satisfactory to the Administrative Agent delivered
after consummation of a Liquidity Event (or, for purposes of a Pro Forma
Compliance Certificate delivered with respect to Section 9.05, any other
liquidity event resulting from an arm’s length transaction with (x) a Person who
is not an Affiliate of the Borrower or (y) Unrestricted Subsidiaries)
(a) certifying that no Default has occurred and is continuing and (b) setting
forth reasonably detailed calculations demonstrating that the Current Ratio as
of the last day of the most recent calendar month, after giving effect to the
consummation of such Liquidity Event (or, if applicable, such other liquidity
event) as if it had occurred during such calendar month, is equal to or greater
than 1.0 to 1.0; provided that, for purposes of a Pro Forma Compliance
Certificate delivered pursuant to the definition of “Applicable Margin”, such
certificate shall also set forth reasonably detailed pro forma calculations
demonstrating compliance with the covenants contained in Section 9.01(b) and
Section 9.01(c) for the most recently ended fiscal quarter for which financial
statements are available.
(ii)Section 1.02 of the Credit Agreement is hereby amended to add the following
new paragraph immediately after the Borrowing Base Utilization Grid contained in
the definition of “Applicable Margin”:


“Notwithstanding the foregoing, effective as of the first Pricing Increase Date
to occur, the rates set forth in the Borrowing Base Utilization Grid above for
ABR Loans and Eurodollar Loans shall automatically increase by 1.00% and for
Commitment Fee shall automatically increase by 0.25% and such elevated rates
shall apply for each day thereafter through and including the day immediately
preceding the date on which the Adjusted Period ends. For the avoidance of
doubt, no more than one such increase shall occur, regardless of whether more
than one Pricing Increase Date occurs.”
(b)
Amendment to Section 8.01 Section 8.01 of the Credit Agreement is hereby amended
to redesignate subsection (o) as subsection (p) and add the following new
subsection (o):





--------------------------------------------------------------------------------




“(o)    Cash Flow Forecast and Organizational Chart. Within 21 days after the
First Amendment Effective Date and thereafter within 7 days after the most
recent delivery thereof until the end of the Adjusted Period, a cash flow
forecast of the Borrower and the Restricted Subsidiaries for the succeeding 13
week period and, together with the first such delivery only, an organizational
chart of the Parent and its Subsidiaries, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.”
(c)
Amendment to Section 9.01. Section 9.01 of the Credit Agreement is hereby
amended to restate subsections (a) and (b) in their entirety as follows:



“(a)    Current Ratio. Commencing with the fiscal quarter ending March 31, 2015,
the Borrower will not permit, as of the last day of any fiscal quarter, its
ratio of (i) consolidated current assets of the Borrower and the Restricted
Subsidiaries (including the unused amount of the total Commitments, but
excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities of the Borrower and the Restricted Subsidiaries (excluding non-cash
obligations under FAS 133) (the “Current Ratio”) to be less than (i) 0.75 to 1.0
for the fiscal quarter ending March 31, 2015 and (ii) 1.0 to 1.0 for the fiscal
quarter ending June 30, 2015 and for each fiscal quarter ending thereafter.
(b)    Total Secured Net Debt to EBITDAX. The Borrower will not permit, as of
the last day of any fiscal quarter commencing with the fiscal quarter ending
December 31, 2014, the ratio of (i) the amount equal to the aggregate principal
amount of all Secured Debt of the Borrower and the Restricted Subsidiaries as of
such date minus (x) for each fiscal quarter ending prior to March 31, 2016, the
aggregate unencumbered balance sheet cash of the Borrower and the Restricted
Subsidiaries as of such date and (y) for the fiscal quarter ending March 31,
2016 and for each fiscal quarter ending thereafter, up to $100,000,000 of the
aggregate unencumbered balance sheet cash of the Borrower and the Restricted
Subsidiaries as of such date to (ii) EBITDAX of the Borrower and the Restricted
Subsidiaries for the trailing four-quarter period then ended to exceed (A) 2.50
to 1.0 for the fiscal quarters ending December 31, 2014, March 31, 2015, June
30, 2015 and December 31, 2015 and (B) 2.00 to 1.0 for the fiscal quarter ending
March 31, 2016 and for each fiscal quarter ending thereafter.”
(d)
Amendments to Section 9.05.



(i)Section 9.05 is hereby amended to add the phrase “subject to the restrictions
set forth in the last paragraph of this Section 9.05,” at the beginning of
subsections (h), (p) and (q) thereof.


(ii)Section 9.05 is hereby amended to add the following new paragraph at the end
of said Section:


“During the Adjusted Period, (x) the aggregate amount of Investments funded in
connection with acquisitions permitted by clause (h) above shall not exceed
$2,000,000 (excluding, for the avoidance of doubt, swaps of acreage and




--------------------------------------------------------------------------------




associated assets), (y) the aggregate amount of Investments made pursuant to
clause (p) above shall not exceed $2,000,000 and (z) Investments described in
clause (q) above shall not be permitted.”
3.Limited Waiver. Subject to the terms and conditions set forth herein, the
Lenders party hereto hereby agree to a waiver of compliance with the provisions
of Section 9.01(a) of the Credit Agreement for the fiscal quarter ended December
31, 2014, effective as of December 31, 2014 (the “Waiver”). The Waiver is
limited to the extent specifically set forth above and no other terms, covenants
or provisions of the Credit Agreement or any other Loan Document are intended to
be affected hereby. The Waiver is granted only with respect to compliance with
Section 9.01(a) of the Credit Agreement as of and for the fiscal quarter ended
December 31, 2014, and shall not apply to any violation of Section 9.01(a) of
the Credit Agreement with respect to any fiscal quarter other than the fiscal
quarter ended December 31, 2014, or to any actual or prospective default or
violation of any other provision of the Credit Agreement or any other Loan
Document. The Waiver shall not in any manner create a course of dealing or
otherwise impair the future ability of the Administrative Agent or the Lenders
to declare a Default or Event of Default under or otherwise enforce the terms of
the Credit Agreement or any other Loan Document, with respect to any matter
other than those specifically and expressly waived in the Waiver.


4.Ratification. Each of the Borrower and the Guarantors hereby ratifies all of
its respective obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as modified by this Amendment. Except as
provided herein, nothing in this Amendment extinguishes, novates or releases any
right, claim, lien, security interest or entitlement of any of the Lenders or
the Administrative Agent created by or contained in any of such documents nor is
the Borrower nor any Guarantor released from any covenant, warranty or
obligation created by or contained herein or therein.


5.Representations and Warranties. The Borrower and Guarantors hereby represent
and warrant to the Administrative Agent and the Lenders that (a) this Amendment
has been duly executed and delivered on behalf of the Borrower and Guarantors,
(b) this Amendment constitutes a valid and legally binding agreement enforceable
against the Borrower and Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof
(except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates, (d) after giving effect to this
Amendment, no Default or Event of Default exists under the Credit Agreement or
under any Loan Document as of the Effective Date and (e) the execution, delivery
and performance of this Amendment has been duly authorized by the Borrower and
Guarantors.


6.Conditions to Effectiveness. This Amendment shall be effective on the
Effective Date upon satisfaction of the following conditions:


(a)
receipt by the Administrative Agent of counterparts of this Amendment executed
by the Borrower, the Guarantors and the Majority Lenders; and





--------------------------------------------------------------------------------




(b)
payment to the Administrative Agent for the benefit of each Lender executing
this Amendment by noon Houston, Texas time, on Tuesday, February 24, 2015, of an
amendment and waiver fee equal to 0.10% of each such Lender’s Commitment.



7.Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original, electronic or facsimile form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.


8.Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.


9.Final Agreement of the Parties. Any previous agreement among the parties with
respect to the subject matter hereof is superseded by the Credit Agreement, as
modified by this Amendment. Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.


10.Amendment is a Loan Document; References to Credit Agreement. This Amendment
is a Loan Document, as defined in the Credit Agreement. All references in the
Credit Agreement to “this Agreement” shall mean the Credit Agreement as modified
by this Amendment.


[Signature Pages Follow]




--------------------------------------------------------------------------------






Signature Page to First Amendment and Limited Waiver
HOU:3527317.7
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Effective Date.
BORROWER:


MAGNUM HUNTER RESOURCES
CORPORATION,
a Delaware corporation




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Chief Financial Officer




GUARANTORS:


MAGNUM HUNTER RESOURCES LP,
a Delaware limited partnership


By:    Magnum Hunter Resources GP, LLC,
its general partner




By:    /s/ Joseph C. Daches            
Joseph C. Daches
Senior Vice President and Treasurer




MAGNUM HUNTER RESOURCES GP, LLC,
a Delaware limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




TRIAD HUNTER, LLC,
a Delaware limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer












--------------------------------------------------------------------------------




MAGNUM HUNTER PRODUCTION INC.,
a Kentucky corporation




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




NGAS HUNTER, LLC




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




BAKKEN HUNTER CANADA, INC.,
a corporation existing under the laws of the Province of Alberta




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Chief Financial Officer




BAKKEN HUNTER, LLC,
a Delaware limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




MAGNUM HUNTER MARKETING, LLC,
a Delaware limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




















Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------




VIKING INTERNATIONAL RESOURCES CO., INC.,
a Delaware corporation




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer






SHALE HUNTER, LLC,
a Delaware limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




HUNTER REAL ESTATE, LLC,
a Delaware limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




TRIAD HOLDINGS, LLC,
an Ohio limited liability company




By:    /s/ Joseph C. Daches                
Joseph C. Daches
Senior Vice President and Treasurer




































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDER:


BANK OF MONTREAL




By:    /s/ Gumaro Tijerina                
Gumaro Tijerina
Director
















































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------






LENDER:


CREDIT SUISSE AG, Cayman Islands Branch




By:        /s/ Vipul Dhadda        
Name:        Vipul Dhadda
Title:        Authorized Signatory




By:        /s/ Karim Rahimtoola        
Name:        Karim Rahimtoola
Title:        Authorized Signatory




















































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------








LENDER:


SUNTRUST BANK




By:        /s/ Shannon Juhan            
Name:        Shannon Juhan
Title:        Vice President






























































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------






HOU:3527317.7
LENDER


ABN AMRO CAPITAL USA LLC




By:        /s/ Darrell Holley            
Name:        Darrell Holley
Title:        Managing Director




By:        /s/ David Montgomery    
Name:        David Montgomery
Title:        Executive Director


















































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------






LENDER:


CITIBANK, N.A.




By:        /s/ Jeff Ard            
Name:        Jeff Ard
Title:        Vice President
































































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------






HOU:3527317.7
LENDER:


DEUTSCHE BANK AG NEW YORK BRANCH




By:        /s/ Michael Winters        
Name:        Michael Winters
Title:        Vice President




By:        /s/ Peter Cucchiara        
Name:        Peter Cucchiara
Title:        Vice President


















































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------




    
LENDER:


GOLDMAN SACHS LENDING PARTNERS LLC




By:        /s/ Michelle Latzoni        
Name:        Michelle Latzoni
Title:        Authorized Signatory






























































































Signature Page to First Amendment and Limited Waiver




--------------------------------------------------------------------------------






LENDER


BANK OF AMERICA, N.A.




By:        /s/ Alia Qaddumi        
Name:        Alia Qaddumi
Title:        Vice President






























































































Signature Page to First Amendment and Limited Waiver


